Citation Nr: 0523713	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  04-09 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependent's Educational Assistance under 
38 U.S.C.A. 
Chapter 35.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1942 to August 
1945.  He was held as a prisoner of war (POW) in Germany from 
December 12, 1944, to June 3, 1945.  He died in May 2002.  
The appellant is his surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2003 by the 
Department of Veterans Affairs (VA) Waco, Texas, regional 
office (RO).  

The Board notes that the issues which were certified for 
appellate review also included a claim for Dependency and 
Indemnity Compensation (DIC) under the provisions of 
38 U.S.C.A. § 1318 based on hypothetical entitlement to a 
total disability rating for a continuous period of at least 
10 years prior to death.  However, in light of the allowance 
of service connection for the cause of death set forth below, 
the claim under § 1318 has become moot.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the appellant and 
what evidence the VA would attempt to obtain on her behalf.

2.  The veteran was a prisoner of war of the German 
government from December 12, 1944, to June 3, 1945.

2.  The veteran died on May [redacted], 2002, due to cardiopulmonary 
arrest resulting from coronary artery disease 
(atherosclerotic heart disease).  


CONCLUSIONS OF LAW

1.  The cause of the veteran's death may be presumed to have 
been incurred in service due to his status as a former 
prisoner of war.  38 U.S.C.A. §§ 1101, 1103, 1110, 1112, 
1113, 1131, 1137, 1310 (West 2002); 38 C.F.R. §§ 3.300, 
3.307, 3.309, 3.311, 3.312 (2004); Federal Register: June 
28, 2005 (Volume 70, Number 123)]
[Rules and Regulations] [Page 37040-37042].

2.  The appellant has basic eligibility for educational 
assistance benefits.  38 U.S.C.A. §§ 3500, 3501 (West 2002); 
38 C.F.R. § 3.807 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the RO made a mistake by denying 
entitlement to service connection for the cause of the 
veteran's death.  The appellant asserts that the death was 
related to hardships which the veteran endured in service 
while he was a prisoner of war.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate her claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC) and letters sent to the appellant 
informed her of the information and evidence needed to 
substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as a 
letter from the RO dated in May 2004, provided the appellant 
with an explanation of what evidence was to be provided by 
the appellant and what evidence the VA would attempt to 
obtain on her behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The RO also supplied the appellant 
with the applicable regulations in the SOC.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO made appropriate efforts to attempt to 
obtain all relevant evidence identified by the appellant.  
All available service medical records have been obtained.  
The death certificate has also been obtained.  The appellant 
declined a hearing.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the claim.  The 
Board finds that the evidence of record provides sufficient 
information to adequately evaluate the claim.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new implementing regulations 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the 
claimant in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the claimant in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disorder either caused or contributed 
substantially or materially to cause the veteran's death.  
See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service 
connection may be granted for disability due to disease or 
injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
cardiovascular disease is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be presumed for 
atherosclerotic heart disease, hypertensive vascular 
disease, stroke, and complications of all these diseases in 
former prisoners of war.  Federal Register: June 28, 2005 
(Volume 70, Number 123)] [Rules and Regulations] [Page 
37040-37042].

The pertinent facts in this case are not in dispute.  The 
veteran was a prisoner of war of the German government from 
December 12, 1944, to June 3, 1945.  

During his lifetime, he established service connection for 
peripheral neuropathy of the left lower extremity secondary 
to cold exposure, rated as 10 percent disabling; peripheral 
neuropathy of the right lower extremity secondary to cold 
exposure, rated as 10 percent disabling; and irritable bowel 
syndrome secondary to malnutrition and avitaminosis, rated as 
noncompensably disabling.

The veteran's death certificate shows that he died on May [redacted], 
2002, as a result of cardiopulmonary arrest and bilateral 
pneumonia due to or as a likely consequence of coronary 
artery disease and cerebral artery disease.  

The Board finds that the claim may be granted pursuant to 
38 C.F.R. § 3.309(c) which was revised effective October 7, 
2004, to provide for a presumption of service connection for 
atherosclerotic heart disease, hypertensive vascular 
disease, stroke, and complications of all these diseases in 
former prisoners of war.  Coronary artery disease and 
atherosclerotic heart disease are essentially 
interchangeable terms.  Accordingly, the cause of the 
veteran's death may be presumed to have been incurred in 
service due to his status as a former prisoner of war.  The 
Board further notes that, as service connection for the 
cause of death has been established, basic eligibility for 
Dependent's Educational Assistance under 38 U.S.C.A. Chapter 
35 has likewise been established.




ORDER

1.  Service connection for the cause of the veteran's death 
is granted.

2.  Basic eligibility for Dependent's Educational Assistance 
under 38 U.S.C.A. 
Chapter 35 is established.  



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


